 
 
I 
112th CONGRESS
2d Session
H. R. 4956 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2012 
Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To suspend temporarily the rate of duty on Oleo Turmeric. 
 
 
1.Oleo Turmeric 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Oleo Turmeric (CAS No. 8024–37–1) (provided for in subheading 3301.90.10)FreeNo changeNo changeOn or before 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
